Citation Nr: 0714569	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from November 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Republic of the 
Philippines, which denied service connection for cause of the 
veteran's death.  The RO issued a notice of the decision in 
September 2004, and the appellant timely filed a Notice of 
Disagreement (NOD) in October 2004.  Subsequently, in January 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in February 2005, the appellant timely filed a 
substantive appeal.

The appellant did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
notified her of the information and evidence necessary 
to substantiate the claim addressed in this decision.

2.	The veteran died in November 1980; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, due to myocardial infarction and coronary 
insufficiency.  

3.	The veteran was not service-connected for any disease 
during his lifetime; cardiorespiratory arrest, 
myocardial infarction and coronary insufficiency were 
first manifested many decades after separation from 
service and were not otherwise related thereto.

CONCLUSION OF LAW

A service-connected disability neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 and April 2004 letters sent to the appellant by 
the RO adequately apprised her of the information and 
evidence needed to substantiate the cause of death claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The February 2004 and April 2004 letters from the RO satisfy 
these mandates.  They informed the appellant that she must 
offer proof that the disease that contributed to the 
veteran's death was caused by a disease or injury that began 
during service.  These correspondences clearly disclosed VA's 
duty to obtain certain evidence for the appellant, such as 
medical records, employment records and records held by any 
Federal agency, provided the appellant gave consent and 
supplied enough information to enable their attainment.  They 
made clear that although VA could assist the appellant in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  The February 
2004 letter additionally apprised the appellant that VA would 
obtain a medical opinion if the RO determined such to be 
necessary to make a decision on the cause of death claim, and 
the April 2004 correspondence specifically asked the 
appellant to advise VA of any other evidence or information 
in her possession.  The Board thus finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the appellant on these 
latter two elements, the Board finds no prejudice to her in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that the evidence 
preponderates against the appellant's cause of death claim 
renders moot any question about a different disability rating 
and effective date.             

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
September 2004 RO decision that is the subject of this appeal 
in its February 2004 and April 2004 letters.  Accordingly, 
the RO provided proper VCAA notice at the required time.
	
b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the claimant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the appellant of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding her cause of 
death claim, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on this claim.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As discussed below, the record discloses no evidence 
demonstrating that an event, injury, or disease occurred in 
service that contributed or caused the veteran's death, or 
that the death-causing disorder became manifest within an 
applicable presumptive period.  Additionally, the evidence of 
record bears no indication that the cardiorespiratory arrest, 
myocardial infarction or coronary insufficiency may have been 
associated with the veteran's service.  That is, the 
veteran's fatal cardiovascular disease is not apparent in the 
record until decades post-service and there is no suggestion 
of a causal link between such and any incident of or finding 
recorded during service.  Accordingly, the RO was not 
required to provide a medical opinion to resolve this claim.  
See McLendon, 20 Vet. App. at 81.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to a veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    

The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. § 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within . . . 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
and those include cardiovascular-renal disease, among others.  
38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the veteran 
must have served 90 days or more during a war period or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).


b. Standard of Proof
A claimant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
In his March 1946 Affidavit for Philippine Army Personnel, 
the veteran conveyed that he had incurred no wounds or 
illnesses during his period of service.  

An April 1946 Report of Physical Examination for Discharge 
contains a normal clinical evaluation of the lungs, chest and 
cardiovascular system.  At this time, the veteran had an 
essentially normal blood pressure of 98/64.  

During his lifetime, the veteran was not service connected 
for any disease or residual of an injury.  The record does 
not show that the veteran was a former prisoner-of-war and it 
is not contended otherwise.

The veteran's Death Certificate indicates that he died in 
November 1980 of cardiorespiratory arrest (immediate cause) 
due to myocardial infarction (antecedent cause) and coronary 
insufficiency (underlying cause).

In January 2004, Dr. A.T.T., an obstetrician gynecologist, 
submitted a statement indicating that the veteran had 
received treatment for myocardial ischemia secondary to 
coronary insufficiency from October 1980 to November 1980.  


b. Discussion
The Board determines that the evidence preponderates against 
the appellant's service connection claim for cause of the 
veteran's death.  Specifically, the veteran's service records 
are negative of any complaint of, treatment for or diagnosis 
of his death causing disease, namely, cardiorespiratory 
arrest due to myocardial infarction and coronary 
insufficiency.  In addition, the competent medical evidence 
of record does not illustrate that the veteran incurred his 
death-causing disease within one year of his 1946 service 
discharge, as would be required for presumptive service 
connection based on a chronic disability pursuant to 38 
C.F.R. § 3.309(a).  Moreover, the Board notes that the first 
indication in the record of a diagnosis of cardiorespiratory 
arrest, myocardial infarction or coronary insufficiency 
occurred in 1980, some 34 years post-discharge.  Such a 
significant lapse in time weighs against the appellant's 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Finally, no competent medical 
evidence suggests that the veteran's death-causing disorder 
was causally related to his service or any incident thereto.  

The Board also acknowledges the appellant's contentions about 
the claimed in-service etiology of the veteran's 
cardiorespiratory arrest, myocardial infarction and coronary 
insufficiency.  As a layperson, however, she is not competent 
to provide a medical opinion about causation.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  That is, while the appellant is 
certainly competent to describe symptoms that she observed 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether an etiological 
relationship exists between the veteran's service and his 
death-causing cardiorespiratory arrest due to myocardial 
infarction and coronary insufficiency.  As a result, her own 
assertions are not probative to the underlying issue of 
whether the veteran's death-causing disease was caused or 
aggravated by his active service.         


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.
  

ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


